FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-52533 HANGOVER JOE’S HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 9457 S. University #349 Highlands Ranch, CO 80126 (Address of principal executive offices) 303-872-5939 Telephone number, including Area code Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 113,352,565 shares of the registrant's $0.001 par value common stock outstanding as of May 15, 2014, with additional voting rights equivalent to 24,713,794 shares, equating to a total of 138,066,359. HANGOVER JOE’S HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2014 CONTENTS PART I – Financial Information Page Item 1.Financial statements 3 Consolidated financial statements (unaudited): 3 Consolidated balance sheetsat March 31, 2014 and December 31, 2013 3 Consolidated statements of operations for the three months ended March 31, 2014 and March 31, 2013 4 Consolidated statement of changes in deficit for the three months ended March 31, 2014 5 Consolidated statements of cash flowsfor the three months ended March 31, 2014 and March 31, 2013 6 Notes to consolidated financial statements 7 Item 2. Management’s discussion and analysis of financial condition and results of operations 19 Item 3.Quantitative and qualitative disclosures about market risk 21 Item 4. Controls and procedures 21 PART II – Other Information Item 1. Legal proceedings 22 Item 1A. Risk factors 22 Item 2. Unregistered sales of equity securities and use of proceeds 22 Item 3. Defaults upon senior security 22 Item 4. Mine safety disclosures 22 Item 5.Other information 22 Item 6. Exhibits 23 2 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Revolving credit facility Stock subscription deposit Mandatorily redeemable SeriesB preferred stock Notes payable - net of discounts of $56,113 in 2014 and $ 32,350 in 2013 Notes payable and other-related party TOTAL LIABILITIES (ALL CURRENT) COMMITMENTS AND CONTINGENCIES DEFICIT Preferred stock; $0.10 par value; authorized shares - 10,000,000 Series A; 425,000 authorized shares, none issued and outstanding, respectively - - Series C; 500,000 authorized shares, none issued and outstanding, respectively - - Series D; 200,000 authorized shares, none issued and outstanding, respectively - - Common stock; $0.001 par value; 150,000,000 authorized shares, 113,352,565 (2014) and 122,591,301 (2013) shares issued and outstanding, - respectively Common stock to be issued Additional paid-in capital Accumulated deficit ) ) Totaldeficit ) ) TOTAL LIABILITIES AND DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Quarter Ended March 31, NET SALES $ $ COST OF GOODS SOLD 83 GROSS PROFIT OPERATING EXPENSES Selling and marketing General and administrative Total operating expenses LOSS FROM OPERATIONS ) ) OTHER EXPENSE Interest expense ) ) NET LOSS $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $
